DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/861,754, filed on February 22, 2015.

Information Disclosure Statement
The information disclosure statement filed on February 18, 2020 has been received and the references listed thereon have been considered.

Claim Objections
Claims 1-16 are objected to because of the following informalities:
In claim 1, line 10, “a accommodation” should read --an accommodation--.
In claim 3, line 2, it seems that “there between” should be one word.
In claim 9, lines 9-10, “a accommodation” should read --an accommodation--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 5, structural cooperation is lacking between the main body and the trimming device, and it is suggested in line 5 to insert --connected to the main     body-- after “trimming device”; in line 8, the recitation “the cutting member” lacks antecedent basis; in line 19, the recitation “an installing portion” is vague and indefinite as to what disclosed structure it refers; in lines 19-20, the recitation “wherein the integrally formed housing further comprises an installing portion on the integrally formed housing” is vague and indefinite as to how the installing portion can be both part of and “on” the integrally formed housing; in line 22, the recitation “for matching with the installing portion” is vague and indefinite as to what is being set forth, particularly since they must be matching in the operable trimmer, and it seems that “for” should be deleted; in line 24, the recitation “a connecting member” is vague and indefinite as to what disclosed structure it refers.

In claim 9, line 8, the recitation “the cutting member” lacks antecedent basis; in line 11, “for connecting” is vague and indefinite as to what is being set forth, particularly since the main body and the trimming device must be connected in the operable trimmer, and it seems that “for” should be deleted; in line 18, the recitation “an installing portion” is vague and indefinite as to what disclosed structure it refers; in lines 18-19, the recitation “wherein the integrally formed housing further comprises an installing portion on the integrally formed housing” is vague and indefinite as to how the installing portion can be both part of and “on” the integrally formed housing; in line 21, the recitation “for matching with the installing portion” is vague and indefinite as to what is being set forth, particularly since they are matching in the operable trimmer, and it seems that “for” should be deleted; in line 24, the recitation “a connecting member” is vague and indefinite as to whether it refers to that set forth in line 11 or to another connecting member, and is vague and indefinite as to what disclosed structure it refers.
In claim 10, line 3, the recitation “an output shaft” renders the claim vague and indefinite as to what it is connected and thus structural cooperation has not been provided therefor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, U. S. Pub. No. 2014/0141542 in view of:
(a)	Official Notice as evidenced by Ottosen et al, pn 3,083,457, Tanimoto et al., U. S. Pub. No. 2012/0104983, and/or Takano et al., U. S. Pub. No. 2012/0139456; and
(b)	Official Notice as evidenced by Chiu, U. S. Pub. No. 2007/010704 (hereafter “Chiu ‘704”), Chiu, U. S. Pub. No. 2007/010705 (hereafter “Chiu ‘705”), and/or Yoneda et al., U. S> Pub. No. 2002/0047460 (hereafter “Yoneda ‘460”).
Regarding claim 1 and the claims dependent therefrom, Wu substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a main body (e.g., 32, 33, 34 and the portion of 31 between 32 and 33) comprising:

a power source (e.g., 32); and
a trimming device comprising:
a grass cutting assembly (e.g., 2) having a grass cutting head (e.g., 2) for driving a grass cutting string (e.g., although the string is not claimed, such a string is disclosed at 212); and
a power head (e.g., 1) for driving the cutting member to rotate, the power head comprises an integrally formed housing (e.g., 113) and a motor (e.g., 11), and the integrally formed housing comprises an aluminum alloy and defines a accommodation chamber (e.g., the hollow inner portion formed within 113) with an open lower end (e.g., the bottom end of 113 as viewed in Fig. 5) and an opposite closed upper end (e.g., the closed top end of 113 as viewed in Fig. 5),
wherein the motor comprises a rotor assembly (e.g., including 111, 1131, 112) accommodated in the accommodation chamber of the integrally formed housing (e.g., as shown in Fig. 5), the rotor assembly comprises a rotor sleeve (e.g., 112; see Fig. 4) which is rotatable around an axis, a stator assembly (e.g., 111, 1131) is received in the rotor sleeve, two or more magnetic pieces (e.g., 1122) are disposed at an inner wall of the rotor sleeve, the stator assembly comprises a stator support (e.g., 1131) and a coil assembly (e.g., 111), the stator support comprises a mounting portion (e.g., the funnel-shaped portion of 1131 adjacent which bearing 117 is located, see Fig. 5) secured (e.g., integrally) on the integrally formed housing and a supporting portion (e.g., the tubular portion of 1131) supporting the coil assembly, and the coil assembly is disposed in the rotor sleeve (e.g., as shown in Fig. 5),
the mounting portion of the stator support is provided with a matching portion (e.g., the portions of 121 through which 1211 are located, see Fig. 2) for matching with the installing portion,
wherein a connecting member (e.g., 4) cooperates with the installing portion and the matching portion to secure the mounting portion on the integrally formed housing, and
wherein the supporting portion extends upward from the mounting portion along an axial direction of the axis, the mounting portion is disposed at a lower end of the supporting portion, the matching portion is disposed at the lower end of the supporting portion, the integrally formed housing extends down to the mounting portion so that the installing portion is connected to the mating portion at the lower end of the supporting portion;
[claim 2] wherein the stator support (e.g., 1131) has a shaft hole penetrating the mounting portion (e.g., the funnel-shaped portion of 1131 adjacent which bearing 117 is located, see Fig. 5) and the supporting portion (e.g., the tubular portion of 1131), and 
[claim 3 (from 2)] wherein an inner wall of the housing is adjacent to an outer wall of the rotor sleeve (e.g., as shown in Fig. 5) with a distance there between being greater than 0.5 mm and less than 5 mm;
[claim 4 (from 2)] wherein the rotor assembly further includes a rotor cover (e.g., 114) for closing the rotor sleeve, and the rotor cover is provided with a through hole (e.g.,1143) through the rotor cover;
[claim 7 (from 4)] wherein the mounting hole (e.g., shown but not numbered in Fig. 2 into which the dashed lines from each occurrence of 4 extend) extends in the axial direction of the axis (e.g., as shown in Fig. 5);
[claim 8 (from 4)] wherein the mounting hole is a threaded hole;
 [claim 5 (from 2)] wherein the motor is a brushless motor (e.g., the disclosed motor structure is a brushless motor);
[claim 6] wherein the installing portion (e.g., the structure shown on top of 113 as viewed in Fig. 2) extends outwardly from an outer surface of the integrally formed housing in a radial direction perpendicular to the axial direction of the axis (e.g., as shown in Fig. 2).
Regarding claim 9 and the claims dependent therefrom, Wu substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:

an operating device (e.g., 34), and
a power source (e.g., 32);
a trimming device comprising:
a grass cutting assembly (e.g., 2) having a grass cutting head (e.g., 2) for driving a grass cutting string (e.g., although the string is not claimed, such a string is disclosed at 212); and
a power head (e.g., 1) for driving the cutting member to rotate, the power head comprises an integrally formed housing (e.g., 113) and a motor (e.g., 11), and the integrally formed housing defines a accommodation chamber (e.g., the hollow inner portion formed within 113) with an open lower end (e.g., the bottom end as viewed in Fig. 5) and an opposite closed upper end (e.g., the closed top end as viewed in Fig. 5), and a connecting member (e.g., 31) for connecting the main body with the trimming device; and
wherein the motor comprises a rotor assembly (e.g., 112) accommodated in the accommodation chamber of the integrally formed housing, the rotor assembly comprises a rotor sleeve (e.g., 112; see Fig. 4) which is rotatable around an axis, a stator assembly (e.g., 111, 1131) is received in the rotor sleeve, the stator assembly comprises a stator support (e.g., 1131) and a coil assembly (e.g., 111), the stator support comprises a mounting portion (e.g., the funnel-shaped portion of 1131 adjacent which bearing 117 is located, see Fig. 5) secured (e.g., integrally) on the integrally formed housing and a supporting portion (e.g., the tubular portion of 1131) supporting 
wherein the integrally formed housing further comprises an installing portion (e.g., the structure shown on top of 113 as viewed in Fig. 2) on the integrally formed housing for securing the stator support (e.g., via intervening structure), the installing portion extends outwardly from an outer surface of the integrally formed housing (e.g., as shown in Figs. 2-4 where it extends slightly beyond the outer perimeter of 113) and having a mounting hole (e.g., shown but not numbered in Fig. 2 into which the dashed lines from each occurrence of 4 extend), and the mounting portion of the stator support is provided with a matching portion (e.g., the portions of 121 through which 1211 are located, see Fig. 2) for matching with the installing portion, and
wherein a connecting member (e.g., 4) cooperates with the installing portion and the matching portion to secure the mounting portion on the integrally formed housing;
[claim 10] wherein the stator support (e.g., 1131) has a shaft hole penetrating the mounting portion (e.g., the funnel-shaped portion of 1131 adjacent which bearing 117 is located, see Fig. 5) and the supporting portion (e.g., the tubular portion of 1131), and the power head further comprises an output shaft (e.g., 115) which is rotatable in the shaft hole and is driven by the rotor sleeve (e.g., as shown in Fig. 5);
[claim 11 (from 10)] wherein an inner wall of the housing is adjacent to an outer wall of the rotor sleeve (e.g., as shown in Fig. 5) with a distance there between being greater than 0.5 mm and less than 5 mm;
[claim 12 (from 10)] wherein the rotor assembly further includes a rotor cover (e.g., 114) for closing the rotor sleeve, and the rotor cover is provided with a through hole (e.g.,1143) through the rotor cover.
[claim 13 (from 10)] wherein the motor is a brushless motor (e.g., the disclosed motor structure is a brushless motor);
[claim 14] wherein the installing portion (e.g., the structure shown on top of 113 as viewed in Fig. 2) extends outwardly from an outer surface of the integrally formed housing in a radial direction perpendicular to an axial direction of the axis (e.g., as shown in Fig. 2);
[claim 15 (from 14)] wherein the mounting hole (e.g., shown but not numbered in Fig. 2 into which the dashed lines from each occurrence of 4 extend) extends in the axial direction of the axis (e.g., as shown in Fig. 5);
[claim 16 (from 14)] wherein the mounting hole is a threaded hole.
Thus, regarding claims 1, 2, 4-7, 9, 10, and 12-15, Wu lacks:
(a)	an explicit disclosure of the housing material as follows:
[from claim 1] wherein the housing comprises an aluminum alloy; and
(b)	the specific drive housing configuration as follows:
[from claims 1 and 9] the mounting portion of the stator support is provided with a matching portion for matching with the installing portion;
[from claim 1] wherein the supporting portion extends upward from the mounting portion along an axial direction of the axis, the mounting portion is disposed at a lower end of the supporting portion, the matching portion is disposed at the lower end of the supporting portion, the integrally formed housing 
[from claims 2 and 10] wherein the stator support has a shaft hole penetrating the mounting portion and the supporting portion;
[claim 8 (from 4); claim 16 (from 14)] wherein the mounting hole is a threaded hole.
Regarding (a), the Examiner takes Official notice that providing housings made of an aluminum alloy is old and well known in the art, and further is old and well known in the arts which use motors, wherein such a material provides well known benefits including being a lightweight, rigid material that can readily serve as a heat sink and thus provides a better cooling action to increase the strength and improve the life of the housing. As evidence in support of the taking of Official notice, Ottosen (see col. 2, lines 55-57), Tanimoto (e.g., see: paragraph 0017; paragraph 0066, lines 1-2; paragraph 0074, lines 9-11; paragraph 0104, lines 1-3; and paragraph 0111), and Takano (e.g., see: paragraph 0065; paragraph 0103; paragraph 0190, lines 2-3; and paragraph 0192) each discloses a motor housing comprising an aluminum alloy. Therefore, it would have been obvious to one having ordinary skill in the art to provide the housing of Hung such that it comprises an aluminum alloy to gain the well known benefits including those described above.
Regarding (b), the Examiner takes Official notice that such drive housing configurations are old and well known in the art and provide an alternative mounting configuration for mounting a drive structure, including an electrical motor, to a support As evidence in support of the taking of Official notice, Chiu ‘704 and Chiu ‘705 each teach such a drive housing configuration as follows:
wherein the integrally formed housing (e.g., 1 of Chiu ‘704 as well as A in prior art Fig. 7 of Chiu ‘704; and 1 of Chiu ‘705 as well as A in prior art Fig. 7 of Chiu ‘705) further comprises an installing portion on the integrally formed housing (e.g., the upper connecting member which corresponds to the outwardly disposed mounting-hole portions of the triangular plate member on which the upper housing portion (contacted by lead line for 1 as viewed in Fig. 1) is located as viewed in Figs. 1, 3, and 4, as well as the same portions of triangular shaped plate member of structure A8 in prior art Fig. 7 of Chiu ‘704; and which corresponds to the outwardly disposed mounting-hole portions of the triangular plate member on which the upper housing portion (contacted by lead line for 1 as viewed in Fig. 1) is located as viewed in Figs. 1, and 3-5, as well as the same portions of triangular shaped plate member of structure A8 in prior art Fig. 7 of Chiu ‘705) for securing the stator support, the installing portion extends outwardly from an outer surface of the integrally formed housing and having a mounting hole (e.g., as shown in the subject figures of Chiu ‘704 and Chiu ‘705), and
the mounting portion of the stator support (e.g., corresponds to the inner cross structure of 18; see Figs. 1 and 5 in Chiu ‘704 and Figs. 1 in Chiu ‘705; also corresponds to A8 of the prior art Fig. 7 of each of Chui ‘704 and Chiu ‘705) is provided with a matching portion (e.g., the extended portions of the inner cross member of 18 in which the three holes are formed; see Figs. 1, 3, for matching with the installing portion,
wherein a connecting member (e.g., not shown but clearly used to extend through the corresponding three holes of 1 and 18) cooperates with the installing portion and the matching portion to secure the mounting portion on the integrally formed housing,
such that when such a modification of Wu is made, the following will result:
wherein the supporting portion extends upward from the mounting portion along an axial direction of the axis, the mounting portion is disposed at a lower end of the supporting portion, the matching portion is disposed at the lower end of the supporting portion, the integrally formed housing extends down to the mounting portion so that the installing portion is connected to the mating portion at the lower end of the supporting portion;
[claim 2] wherein the stator support has a shaft hole penetrating the mounting portion (e.g., the central opening in the cross member of 18; see Figs. 1, 3, and 4 in Chiu ‘704, and Figs. 1-3 in Chiu ‘705; also corresponds to the central opening of the inner cross member of A8 of the prior art Fig. 7 of each of Chui ‘704 and Chiu ‘705) and the supporting portion (e.g., the central opening in the triangular-shaped portion of 1; see Figs. 3 and 4 in Chiu ‘704, and Figs. 3 and 5 in Chiu ‘705; also corresponds to the central opening of the triangular-shaped portion of A of the prior art Fig. 7 of each of Chui ‘704 and Chiu ‘705), and the power head further comprises an output shaft (e.g., corresponds to the shaft 14; see Figs. 1, 3, and 4 in Chiu ‘704 and Figs. 1, 3, 5 and 6 in Chiu ‘705; also corresponds to A4 of the prior art Fig. 7 of each of Chui ‘704 and Chiu ‘705) which is rotatable in the shaft hole.
As further evidence in support of the taking of Official notice, Yoneda ‘460 teaches such a drive housing configuration in which a brushless motor 80 is disposed, as follows:
wherein the integrally formed housing (e.g., 82; see Figs. 5 and 8) further comprises an installing portion on the integrally formed housing (e.g., the lower, outwardly extending portions of 82 as best viewed in Figs 5 and 5) for securing the stator support, the installing portion extends outwardly from an outer surface of the integrally formed housing and having a mounting hole (e.g., as shown in Figs. 5 and 8, wherein in Fig. 5, a bolt is shown extending therethrough), and
the mounting portion of the stator support (e.g., 81) is provided with a matching portion (e.g., the extended portions of 81 as viewed in Fig. 5) for matching with the installing portion,
wherein a connecting member (e.g., the unnumbered bolt shown in Fig. 5) cooperates with the installing portion and the matching portion to secure the mounting portion on the integrally formed housing,
such that when such a modification of Wu is made, the following will result:
wherein the supporting portion extends upward from the mounting portion along an axial direction of the axis, the mounting portion is disposed at a lower end of the supporting portion, the matching portion is disposed at the lower end of the supporting portion, the integrally formed housing extends down to the mounting portion so that the installing portion is connected to the mating portion at the lower end of the supporting portion;
[claim 2] wherein the stator support has a shaft hole penetrating the mounting portion (e.g., the central opening in 81 as viewed in Fig. 5) and the supporting portion (e.g., the central opening in 82 as viewed in Fig. 5), and the power head further comprises an output shaft (e.g., 87) which is rotatable in the shaft hole.
One having ordinary skill in the art would readily appreciate and consider obvious that an advantage of having the motor located above the handle connection point (i.e., where handle, e.g., 31, connects to the trimming device of Wu) is that the weight of the motor will act as a counterweight to the weight of the cutting device (e.g., 2 of Wu) and thus will make it easier to rotate the trimming device about the axis of the handle and thus make the trimming device easier to manipulate during a cutting operation.
 Therefore, it would have been obvious to one having ordinary skill in the art to provide a drive housing configuration such as those taught by Chiu ‘704 and Chiu ‘705 as well as that taught by Yoneda ‘460 as well known alternative drive housing configurations because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Regarding claims 3 and 11, Wu lacks an explicit disclosure of the specific dimensions as follows:
[claim 3 (from 2); claim 11 (from 10)] wherein an inner wall of the housing is adjacent to an outer wall of the rotor sleeve with a distance there between being greater than 0.5 mm and less than 5 mm.
However, it is respectfully submitted that to provide such a distance would be the mere discovery of the optimum or workable ranges within the general conditions of the prior art by routine experimentation and therefore obvious to one of ordinary skill in the art.
Regarding claims 8 and 16, the modified Wu lacks the specific configuration of the mounting hole as follows:
[claim 8 (from 4); claim 16 (from 14] wherein the mounting hole is a threaded hole.
However, It would have been an obvious matter of design choice to modify the mounting hole and fastener configuration such that the mounting hole is a threaded hole, since applicant has not disclosed that having the such a specific mounting hole configuration solves any stated problem or is for any particular purpose and it appears that the drive housing configuration would perform equally well with any mounting hole configuration so long as the subject connection can be provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
April 2, 2021